Opinion
Per Curiam,
The judgment is affirmed on the opinion of Judge Drew for the court en banc. The verdict for the defendant resulted from a fair trial. The case was pains*376takingly submitted to the jury in a thorough and impartial charge at the conclusion whereof plaintiff’s counsel, upon direct inquiry from the trial judge, expressly disclaimed any cause for complaint. The strictures now passed by the appellant on the conduct of the trial are unwarranted. The one cited instance of irritation shown by the trial judge occurred when it became necessary for him to caution a witness, called by the plaintiff, against any repetition of the witness’s gratuitous injection into the case of highly irrelevant and prejudicial matter and was directly provoked by the witness’s insolent and contumacious attitude toward the court’s justified rebuke. The ultimate exclusion of certain evidence, which the trial judge had invited plaintiff’s counsel to produce, was not error. The proffered testimony was at all times irrelevant and immaterial and had no proper place in the case.
Judgment affirmed.